DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in response to the amendment filed on 09/23/2021. Per the amendment, claims 1, and 9-11 have been amended, claims 3-4, 6, 13-14, 16-20, 22, and 24 have been canceled, and claims 28-31 are new. As such, claims 1-2, 5, 7-12, 15, 21, 23, and 25-31 are pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

When looking to the specification, the individual functionality of the monitor and ventilator can be found throughout, for example on page 2, line 27- page 3, line 3, states that “The modular monitoring and ventilation system of the present disclosure comprises two separate physical and functional units configured to provide some basic functionality when operated separately, ie. as separate units, and some additional functionality when communicatively connected to each other to allow exchange of information between the two units.” And page 3, lines 12-18 “The second unit is a standalone pneumatic unit which, when operated alone as a separate unit, is capable of providing only basic ventilatory treatment to the patient. In one embodiment, the pneumatic unit is a small-sized standalone CPAP device which, when operated as a separate unit, is capable of providing nothing but CPAP (continuous positive airway pressure) therapy and, additionally, high flow oxygen therapy to a patient. In this context, small-sized means that pneumatic unit is a portable unit which is considerably smaller in size than a conventional full scale ventilator.” Additionally, page 7, lines 18-26 “The modular system of the present disclosure may hence comprise a standalone monitor unit which when operated separately is capable of monitoring patient-related parameters but incapable of providing any type of ventilatory therapy to the patient, and a standalone pneumatic unit which when operated separately is capable of providing only basic ventilatory treatment to the patient, such as CPAP and high flow oxygen therapy, but incapable of providing more advanced ventilatory treatment to the patient, such as NAVA therapy. When the two standalone units are put in a paired state, however, they cooperate to permit more advanced ventilatory treatment, including NAVA therapy, to be provided to the patient.” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 11-12, 15, 19-25, and 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Garde et al. (US 2014/0202455 A1), in view of Sinderby (US 6,588,423 B1), further in view of Mulqueeny et al. (US 2012/0037159 A1) and DeVries et al. (US 2006/0213518 A1).
With respect to claim 1, Garde teaches a modular monitoring and ventilation system (Fig. 1) comprising: a standalone monitor (150; [0015], “a separate and discrete device from ventilator device”)5, configured to receive at least one signal from at least one bioelectric sensor related to a patient’s efforts to breathe (143; [0016], where ECG and EEG are bioelectric signals) and to display information related to the at least one signal on a display ([0016], “display”) of the monitor (150); and10 a standalone pneumatic ventilator treatment unit (100) configured to ventilatorily treat a patient through a supply of breathing gas when in a standalone state ([0014]-[0015], the ventilator device is a separate device from the monitor and is capable pf providing gas to a patient in a standalone state), wherein the standalone pneumatic ventilator treatment unit (100) includes at least one pressure sensor disposed to measure pressure of the breathing gas inspired by the patient ([0028], “ventilation sensors 142… generate one or more output signals conveying measurements related to the ventilation, oxygen saturation, and/or end-tidal carbon dioxide of subject 106. The measurements may relate to gas parameters and/or other parameters. Gas parameters may include flow, pressure”); the monitor (150) and the pneumatic ventilatory treatment unit (100) are each configured to operate independently in an unpaired state ([0015], ventilator 100 comprises a flow generator and patient interface, processor and communications transceiver and is a separate and discrete device from the monitor, “the ventilator may operate in conjunction with a patient monitor device”, where the term “may” indicates that that the ventilator 100 can operate with the monitor but is not required to do so) and are configured to be put in a paired state in which the monitor (150) and the portable pneumatic ventilator treatment unit (100) are communicatively connected to each other ([0015], the ventilator may operate in conjunction with a patient monitor device”) in order to exchange 15 information and to cooperate to provide ventilatory treatment to the patient by controlling the operation of the pneumatic ventilator treatment unit (100) based on the at least one signal indicative of the monitored patient-related parameter, received by the monitor (150) from the at least one bioelectric sensor (sensor 143; Abstract, [0005], [0037], where the system provides closed loop control of the ventilator based on physiological parameters received from the monitor, the physiological parameters include bioelectric signals from the patient), such that a proximal pressure substantially corresponding to an airway pressure of the patient (Garde, [0028] via ventilation sensors 142) is adjusted in dependence of the signal ([0046]-[0048], where, particularly in [0048], adjustments to gas parameters of the respiratory therapy are based on the signals received by the monitor (150), and where pressure is a gas parameter ; the monitor is configured to receive, from the portable pneumatic ventilatory treatment unit (100), information related to an ongoing ventilatory treatment of the patient provided by the pneumatic ventilatory treatment unit ([0031] where the communications transceiver 160 of the ventilator is configured to transmit signals and/or information to the monitor 150 for presentation on the display), and to associatively display, on the display of the monitor (150), 20 information related to the at least one signal and the information received from the pneumatic ventilatory treatment unit (100) and relating to the ongoing treatment of the patient ([0031], “a component of ventilator device 100 may determine a (real-time and/or continuous) parameter that is displayed on patient monitor 150” and “Such a parameter may be displayed along with other parameters based on output signals from patient monitor sensors 143), wherein the information related to the ongoing ventilatory treatment of the patient provided by the pneumatic ventilatory treatment unit is a pressure signal representing the proximal pressure, measured by at least one pressure sensor of the pneumatic ventilatory treatment unit (Garde, [0028], pressure). It is noted that the system is a closed loop control system for controlling a ventilator based on a sensed physiological parameter from the patient (Abstract), the display monitor displays the physiological signal [0016] and the gas parameter signal from the ventilator [0030], and signals from both may be displayed together [0031], with the system being a closed loop control system it would be obvious to one having ordinary skill that any gas parameter signal from the ventilator and displayed on the monitor would be associated with the physiological signal that is displayed on the monitor, as the ventilator and its output is controlled by the physiological signal and the gas parameter is then a response to that signal. 
Garde does not teach that the monitor is an Edi monitor configured to monitor an electrical activity of a diaphragm of a patient and wherein said at least one signal received by the monitor from 30 the at least one bioelectric sensor is an Edi signal -4- representative of the electrical activity of the patients diaphragm and thus the patient's efforts to breathe and the Edi monitor is configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal and a graphical representation of the pressure signal representing said proximal pressure. Garde also does not teach that the pneumatic ventilatory treatment unit is portable.
Sinderby teaches a method and device for triggering ventilator support comprising a monitor (Fig. 1, 19 and 40) wherein said monitor  (19, 40) is an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal-4- representative of the patient's efforts to breathe, received from a bioelectric sensor (electrodes 12; col. 1, lines 29-32; col. 5, lines 13-17, EMGdi signal) “to guarantee adequate triggering of the ventilatory support apparatus in the eventual presence of delayed onset or absence of myoelectrical activity of the diaphragm” (col. 1, lines 37-43). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the monitor of Garde to be an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal -4- representative of the patient's efforts to breathe, received from a bioelectric sensor to guarantee accurate and timely triggering of the ventilator based on the myoelectrical activity of the diaphragm. It is noted that with the modification above with the bioelectric signal of Sinderby, the signal received by the monitor is an Edi signal, and therefore the pressure would be adjusted in dependence of the Edi signal and the pressure would be associatively displayed with the Edi signal on the monitor. Additionally, with this modification, the Edi monitor, when paired with the portable pneumatic ventilatory treatment unit, together constitute an EMG-enabled ventilator system.
Mulqueeny teaches a controller that detects respiratory related conditions for automated adjustments to the control parameters of respiratory treatment generated by a respiratory treatment device (Abstract) and teaches a monitor (“display apparatus”, [0049]) that is configured to associatively display, in a common frame of reference (Fig.’s 3-9), a graphical representation of the  (Pdi; [0053]) and a graphical representation of the pressure signal  representing the proximal pressure (Pao; “airway pressure”, [0053]) to evaluate and compare the effects and interaction of the respiratory apparatus on the patient’s respiratory cycle ([0048], the synchronization of the respiratory apparatus and the patients respiratory cycle) and using the comparison to adjust and control the treatment provided by the respiratory treatment apparatus ([0051]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the monitor of Garde as modified to be configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal and a graphical representation of the pressure signal  representing the proximal pressure to allow the practitioner to evaluate and monitor the effects of treatment provided by the pneumatic ventilatory treatment unit on the patient’s respiratory cycle and use the comparison to adjust the treatment provided by the ventilatory treatment unit.
DeVries teaches a ventilator (Fig. 1, 100) that is portable to provide “true, extended mobility to patients who require breathing assistance”, [0027].
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pneumatic ventilatory treatment unit taught by Garde to be portable as taught by DeVries to provide increased mobility for patients that require breathing assistance.
With respect to claim 2, Garde as modified teaches wherein said Edi monitor (150), in said paired state, is configured to transmit said Edi signal received from the at least one bioelectric sensor (143) or a signal derived from said received Edi signal to the portable pneumatic ventilator treatment unit (100), whereby the portable pneumatic ventilatory treatment unit is configured to receive and use the 25 transmitted Edi signal as a control signal in the control of the operation of the portable pneumatic ventilatory treatment unit (Garde 100; [0005], where the ventilator comprises a control module and a  communications transceiver configured to receive signals from a patient monitoring device. The control module adjusts the therapy regimen based on the received signals; see also [0015], [0017], [0037]).
With respect to claim 5, Garde as modified teaches wherein the portable10 pneumatic ventilatory treatment unit (100) when operated separately in an unpaired state of operation in which the portable pneumatic ventilator treatment unit is not paired with the Edi monitor, is configured to provide only basic ventilatory treatment to a patient, not including ventilatory treatment based on Edi signals (Garde, [0029], where ventilation can be controlled by ventilation sensors 142 that belong to the pneumatic unit 100).
With respect to claim 7, Garde as modified teaches wherein the portable 25 pneumatic ventilatory treatment unit (100) when operated separately in an unpaired state in which the portable pneumatic ventilator treatment unit is not paired with the Edi monitor (150) is a portable CPAP device (Garde, [0019]).
With respect to claim 8, Garde does not teach wherein the portable-5- pneumatic ventilatory treatment unit is configured to be electrically powered by said Edi monitor.
However, DeVries teaches a ventilator system (Fig. 2A) wherein the portable -5-pneumatic unit (100, ventilator) is configured to be electrically powered by said monitor unit (200) as a known way to provide a power supply and to enhance the interface capabilities of the ventilator ([0028], [0038], [0045]-[0046]).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the portable pneumatic unit of Garde to be configured to be electrically powered by the monitor unit as taught by DeVries as a known way to provide power to a portable ventilator while enhancing the interface capabilities of the ventilator.
 claim 11, Garde teaches a method for enabling enhanced functionality of a standalone monitor (150) configured to monitor patient-related parameters indicative30 of a physiological status of a patient ([0046]) comprising the steps of: -6- receiving, in the monitor (150), at least one signal indicative from at least one bioelectric sensor related to the patient’s efforts at breathing (143; [0016], where ECG and EEG are bioelectric signals, [0048]); displaying, on a display ([0016]) of the monitor (150), information related to the at least one signal; 5 communicatively connecting the monitor (150) with a standalone pneumatic ventilatory treatment unit configured to ventilatorily treat the patient through the supply of breathing gas ([0014]), thereby putting the monitor (150) and the portable pneumatic ventilatory treatment unit (100) in a 10 paired state in which the Edi monitor and the portable pneumatic ventilator treatment unit are capable of exchanging information ([0014], “Ventilator device 100 may be configured such that the respiratory therapy regimen is controlled in a closed-loop manner using one or more physiological parameters, thus providing real-time control of oxygenation, ventilation, pressure support, and/or other services related to ventilation.”); and causing the operation of the portable pneumatic ventilatory treatment unit (100) while paired to the monitor to be based on the at least one signal indicative of the monitored patient-related parameter, received by the monitor (150) from the at least one 15 bioelectric sensor (143; Abstract, [0005], [0014], [0037]) such that a proximal pressure, measured by at least one pressure sensor of the portable pneumatic ventilator treatment unit and substantially corresponding to an airway pressure of the patient (Garde, [0028] via ventilation sensors 142) is adjusted in dependence of the at least one signal ([0046]-[0048], where, particularly in [0048], adjustments to gas parameters of the respiratory therapy are based on the signals received by the monitor (150), and where pressure is a gas parameter in [0019]-[0020]); receiving, in the monitor (150) when paired with the portable pneumatic ventilatory treatment unit (100), from the portable pneumatic ventilatory treatment unit (100), information related to an ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit ([0031] where the communications transceiver 160 of the ventilator is configured to transmit signals and/or information to the monitor 150 for presentation on the display); and associatively displaying, on the display of the monitor (150), 20 information related to the at least one signal and the information received from the portable pneumatic ventilatory treatment unit (100) and relating to the ongoing treatment of the patient ([0031], “a component of ventilator device 100 may determine a (real-time and/or continuous) parameter that is displayed on patient monitor 150” and “Such a parameter may be displayed along with other parameters based on output signals from patient monitor sensors 143), wherein the information related to the ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit is pressure information measured by at least one pressure sensor of the portable pneumatic ventilatory treatment unit (Garde, [0028], pressure), and wherein each of the monitor (150) and the portable pneumatic ventilator treatment unit (100) is configured to operate independently in an unpaired state so that, in the unpaired state, the monitor (150) is operable to monitor the physiological parameters of the patient without connection to the portable pneumatic ventilator treatment unit (100) and the portable pneumatic ventilator treatment unit is operable to supply the breathing gas to the patient without connection to the Edi monitor (see [0014]-[0016], “Ventilator device 100 may operate in conjunction with a patient monitor device 150, which is a separate and discrete device from ventilator device 100, as indicated by the dotted box representing patient monitor device 150 in FIG. 1.”, see also [0016], where the monitor comprises all of its own components including sensors, user interface, and processor and is therefore operable without connection to the ventilator and is a “stand-alone physiological monitor”.) It is noted that the system is a closed loop control system for controlling a ventilator based on a sensed physiological parameter from the patient (Abstract), the display monitor displays the physiological signal [0016] and the gas parameter signal from the ventilator [0030], and signals from both may be displayed together [0031]. With the system being a closed loop control system 
Garde does not teach wherein said monitor is an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal -4- representative of the patient's efforts to breathe, received from a bioelectric sensor and the associatively displaying comprises associatively displaying, in a common frame of reference, a graphical representation of the at least one Edi signal and a graphical representation of the pressure signal representing the proximal pressure. Garde also does not teach that the pneumatic ventilatory treatment unit is portable.
Sinderby teaches a method and device for triggering ventilator support comprising a monitor (Fig. 1, 19 and 40) wherein said monitor  (19, 40) is an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal-4- representative of the patient's efforts to breathe, received from a bioelectric sensor (electrodes 12; col. 1, lines 29-32; col. 5, lines 13-17, EMGdi signal) “to guarantee adequate triggering of the ventilatory support apparatus in the eventual presence of delayed onset or absence of myoelectrical activity of the diaphragm” (col. 1, lines 37-43). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the monitor of Garde to be an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal -4- representative of the patient's efforts to breathe, received from a bioelectric sensor to guarantee accurate and timely triggering of the ventilator based on the myoelectrical activity 
Mulqueeny teaches a controller that detects respiratory related conditions for automated adjustments to the control parameters of respiratory treatment generated by a respiratory treatment device (Abstract) and teaches a monitor (“display apparatus”, [0049]) that is configured to associatively display, in a common frame of reference (Fig.’s 3-9), a graphical representation of the transdiaphragmatic pressure (Pdi; [0053]) and a graphical representation of the pressure signal  representing the proximal pressure (Pao; “airway pressure”, [0053]) to evaluate and compare the effects and interaction of the respiratory apparatus on the patient’s respiratory cycle ([0048], the synchronization of the respiratory apparatus and the patients respiratory cycle) and using the comparison to adjust and control the treatment provided by the respiratory treatment apparatus ([0051]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the monitor of Garde as modified to be configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal and a graphical representation of the pressure signal  representing the proximal pressure to allow the practitioner to evaluate and monitor the effects of treatment provided by the pneumatic ventilatory treatment unit on the patient’s respiratory cycle and use the comparison to adjust the treatment provided by the ventilatory treatment unit.
DeVries teaches a ventilator (Fig. 1, 100) that is portable to provide “true, extended mobility to patients who require breathing assistance”, [0027].
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pneumatic ventilatory treatment unit taught by Garde 
With respect to claim 12, Garde as modified teaches transmitting said Edi signal received by the Edi monitor (150) and indicative of the monitored electrical activity of the diaphragm, or a signal derived 20 therefrom, from the Edi monitor (150) to the portable pneumatic ventilatory treatment unit (100; Abstract, [0005], [0037]); and receiving the transmitted Edi signal in the portable pneumatic ventilatory treatment unit (100) and using the transmitted Edi signal as a control signal in controlling operation of the portable pneumatic ventilatory treatment unit (100; Abstract, [0005], [0037].  It is noted that with the modification of claim 11 above with the bioelectric signal of Sinderby, the signal received by the monitor is an Edi signal).
With respect to claim 15, Garde as modified teaches comprising communicatively connecting the Edi monitor (150) to the standalone portable pneumatic ventilatory treatment unit in response to 10a generation of an alarm by said Edi monitor (150) indicating that said monitored patient-related parameter deviates from an expected value or range (Garde, [0039]-[0040], where the alarm module 114 is configured to transmit through the communications transceiver 160 of the ventilator an occurrence and or determination of an alarm condition to the monitor unit 150).
With respect to claims 21, 23, and 25, Garde as modified teaches wherein said common frame of reference is a timeline that is displayed in a display window of the Edi monitor, and said graphical representations are displayed on said timeline (Mulqueeny, Fig.’s 3-9 Pdi and Pao, where the Edi signal of Sinderby is in place of Pdi).
With respect to claim 27, Garde as modified teaches wherein the pneumatic ventilator treatment unit (Garde, Fig.1, 100) comprises an oxygen sensor disposed to measure oxygen content of the breathing gas in an inspiratory limb of the pneumatic ventilator treatment unit (Garde, [0028] ventilation sensor 142 “outputs signals conveying measurements related to ventilation, oxygen  wherein the oxygen sensor (142) is coupled to a control unit (Garde, [0029], “Resulting signals or information from sensor 142 may be transmitted to processor 110, user interface 120, electronic storage 130, and/or other components of ventilator device 100”) of the pneumatic ventilator treatment unit (100) so that oxygen content of the breathing gas delivered to the inspiratory limb (182) is displayed by a display of the pneumatic ventilator treatment unit (“user interface 120 of ventilator device”, includes a “display screen”, [0025])  when the pneumatic ventilator treatment unit is in the standalone state (“Resulting signals or information from sensor 142 may be transmitted to processor 110, user interface 120”) and when the pneumatic ventilator treatment unit is paired with the Edi monitor the measured oxygen content of the breathing gas in the inspiratory limb is displayed on the display of the Edi monitor ([0031], where the communications transceiver of the ventilator “may be configured to transmit signals, information, and/or alarms to patient monitor 150, e.g. for presentation on the user interface and/or the electronic display of patient monitor device 150”).
With respect to claim 28, Garde as modified teaches wherein the standalone portable pneumatic ventilatory treatment unit is provided with one or more modes of operation in the unpaired state that include at least non-invasive positive pressure ventilation therapies and ([0019], multiple modes of ventilation including positive pressure, see also [0022] where the interface is non-invasive nasal/oral mask or nasal cannula), in the unpaired state, operation of the standalone portable pneumatic ventilator treatment unit is not controlled by Edi signals or Edi-related signals (Garde, [0014]-[0015], the ventilator is a discrete and separate device).
With respect to claim 29, Garde as modified teaches wherein the common frame of reference in which the graphical representation of the at least one Edi signal and the graphical representation of the pressure signal representing the proximal pressure are simultaneously displayed constitutes a common time axis permitting comparison of the at least one Edi signal and the pressure signal 
With respect to claim 31, Garde as modified does not explicitly teach further comprising the step of: after communicatively connecting the Edi monitor with the standalone portable pneumatic ventilatory treatment unit, subsequently communicatively disconnecting the Edi monitor and the standalone portable pneumatic ventilator treatment unit from each other and then operating one or both of the Edi monitor and the standalone pneumatic ventilatory treatment unit in the unpaired state.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to include the step of after communicatively connecting the Edi monitor with the standalone portable pneumatic ventilatory treatment unit, subsequently communicatively disconnecting the Edi monitor and the standalone portable pneumatic ventilator treatment unit from each other and then operating the Edi monitor in the unpaired state, to continue monitoring the patients electrical signal of the diaphragm, indicating the patients efforts of breathing, after the patient has been weaned and removed from the ventilator to ensure that the patient is breathing on their own without the assistance of the ventilator. It would be obvious to continue to monitor the patient in case the patient’s condition deteriorates and a reconnection to the ventilator is required.  The Edi monitor is a known diagnostic tool and would be used to monitor a patient in an unpaired state before or after ventilation, to determine a diagnosis, and treatment would naturally follow diagnosis.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garde et al. (US 2014/0202455 A1), in view of Sinderby (US 6,588,423 B1), further in view of Mulqueeny et al. (US 2012/0037159 A1).
 claim 9, Garde teaches a standalone monitor (150; [0015]) for monitoring patient-related parameters indicative of the physiological status of a patient ([0016], “stand-alone physiological monitor”), 5 configured to receive from at least one bioelectric sensor at least one signal indicative of a patient’s efforts to breathe (143; [0016], where ECG and EEG are bioelectric signals), and to display information related to the at least one signal on a display ([0016]) of the monitor (150), wherein the monitor (150) is configured to be communicatively connected in a paired state to a standalone portable pneumatic ventilatory treatment unit (100; [0015], “Ventilator device 100 may operate in conjunction with a patient monitor device 150, which is a separate and discrete device from ventilator device 100”) configured to ventilatorily treat a patient through the supply 10 of breathing gas ([0014]), thereby putting the monitor (150) and the  portable pneumatic ventilatory treatment unit (100) in the paired state in which the monitor (150) and the portable pneumatic ventilator treatment unit (100) are capable of exchanging information, the monitor further configured to cause control of the portable pneumatic ventilatory treatment unit (100) in the paired state to be based on the at least one signal indicative of the monitored patient-related parameter, received by the monitor (150) from the at 15 least one bioelectric sensor (143; Abstract, [0005], [0037]), such that a proximal pressure substantially corresponding to an airway pressure of the patient measured by at least one pressure sensor of the portable pneumatic ventilator treatment unit (Garde, [0028] via ventilation sensors 142) is adjusted in dependence of the at least one signal ([0046]-[0048], where, particularly in [0048], adjustments to gas parameters of the respiratory therapy are based on the signals received by the monitor (150), and where pressure is a gas parameter in [0019]-[0020]); the monitor (150) when paired with the portable pneumatic ventilatory treatment unit (100) is configured to receive, from the portable pneumatic ventilatory treatment unit (100), information related to an ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit ([0031] where the communications transceiver 160 of the ventilator is configured to transmit signals and/or and to associatively display, on the display of the monitor (150), 20 information related to the at least one signal and the information received from the portable pneumatic ventilatory treatment unit (100) and relating to the ongoing treatment of the patient ([0031], “a component of ventilator device 100 may determine a (real-time and/or continuous) parameter that is displayed on patient monitor 150” and “Such a parameter may be displayed along with other parameters based on output signals from patient monitor sensors 143), wherein the information related to the ongoing ventilatory treatment of the patient provided by the portable pneumatic ventilatory treatment unit is a pressure signal representing the proximal pressure, measured by the at least one pressure sensor of the portable pneumatic ventilatory treatment unit (Garde, [0028], pressure) and wherein the monitor is operable in an unpaired state to monitor the physiological parameters of the patient without connection to the portable pneumatic ventilator treatment unit ([0015], “Ventilator device 100 may operate in conjunction with a patient monitor device 150, which is a separate and discrete device from ventilator device 100, as indicated by the dotted box representing patient monitor device 150 in FIG. 1.”, see also [0016], where the monitor comprises all of its own components including sensors, user interface, and processor and is therefore operable without connection to the ventilator and is a “stand-alone physiological monitor”.)
It is noted that the system of Garde may be us as a closed loop control system for controlling a ventilator based on a sensed physiological parameter from the patient (Abstract), the display monitor displays the physiological signal [0016] and the gas parameter signal from the ventilator [0030], and signals from both may be displayed together [0031]. With the system being a closed loop control system it would be obvious to one having ordinary skill that any gas parameter signal from the ventilator and displayed on the monitor would be associated with the physiological signal that is displayed on the monitor, as the ventilator and its output is controlled by the physiological signal and the gas parameter is then a response to that signal. 
the monitor is an Edi monitor configured to monitor an electrical activity of a diaphragm of a patient and wherein said at least one signal received by the monitor from 30 the at least one bioelectric sensor is an Edi signal -4- representative of the electrical activity of the patients diaphragm. Garde also does not teach the Edi monitor is configured to associatively display, in a common frame of reference, a graphical representation of the at least one Edi signal and a graphical representation of the pressure signal representing the proximal pressure.
However, Sinderby teaches a method and device for triggering ventilator support comprising a monitor (Fig. 1, 19 and 40) wherein said monitor  (19, 40) is an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal-4- representative of the patient's efforts to breathe, received from a bioelectric sensor (electrodes 12; col. 1, lines 29-32; col. 5, lines 13-17, EMGdi signal) “to guarantee adequate triggering of the ventilatory support apparatus in the eventual presence of delayed onset or absence of myoelectrical activity of the diaphragm” (col. 1, lines 37-43). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the monitor of Garde to be an Edi monitor and wherein said at least one signal received by the monitor from 30 the at least one sensor is a bioelectric signal indicative of an Edi signal -4- representative of the patient's efforts to breathe, received from a bioelectric sensor to guarantee accurate and timely triggering of the ventilator based on the myoelectrical activity of the diaphragm. With this modification, the Edi monitor is operable in an unpaired state to monitor the electrical activity of the diaphragm of the patient without connection to the portable pneumatic ventilator treatment unit.
Mulqueeny teaches a controller that detects respiratory related conditions for automated adjustments to the control parameters of respiratory treatment generated by a respiratory treatment device (Abstract) and teaches a monitor (“display apparatus”, [0049]) that is configured to associatively display, in a common frame of reference (Fig.’s 3-9), a graphical representation of the transdiaphragmatic pressure (Pdi; [0053]) and a graphical representation of the pressure signal  representing the proximal pressure (Pao; “airway pressure”, [0053]) to evaluate and compare the effects and interaction of the respiratory apparatus on the patient’s respiratory cycle ([0048], the synchronization of the respiratory apparatus and the patients respiratory cycle) and using the comparison to adjust and control the treatment provided by the respiratory treatment apparatus ([0051]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the monitor of Garde as modified to be configured to associatively display, in a common frame of reference, a graphical representation of the Edi signal and a graphical representation of the pressure signal  representing the proximal pressure to allow the practitioner to evaluate and monitor the effects of treatment provided by the pneumatic ventilatory treatment unit on the patient’s respiratory cycle and use the comparison to adjust the treatment provided by the ventilatory treatment unit.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garde et al. (US 2014/0202455 A1), in view of DeVries et al. (US 2006/0213518 A1)..
With respect to claim 10, Garde as modified teaches a standalone pneumatic ventilatory treatment unit (100) for providing ventilatory treatment to a patient through the supply of breathing gas ([0014]), wherein the pneumatic ventilatory treatment unit is configured to be communicatively connected to a standalone Edi monitor ([0015; 150, the ventilator is capable of connecting to an Edi monitor) wherein the standalone Edi monitor is configured to monitor an electrical activity of a diaphragm 20an electrical activity of a diaphragmof the patient, and is configured to receive from at least one bioelectric sensor least one Edi signal representative of the electrical activity of the patient’s diaphragm and thus the patient’s efforts to breathe (143; [0016]), thereby putting the pneumatic ventilatory treatment unit (100) and the Edi monitor (150) in a paired state in which the standalone pneumatic ventilator treatment unit and the Edi monitor are capable of exchanging information, wherein the pneumatic ventilatory treatment unit (100) is further configured 25 so control of its operation of the pneumatic ventilator treatment unit is based on the at least one Edi signal indicative of the monitored electrical activity of the diaphragm, received by the Edi monitor (150) from the at least one bioelectric sensor (143; Abstract, [0005], [0014], where the pneumatic ventilator treatment unit is configured for closed loop manner based on physiological parameters and is therefore capable of and configured to control its operation based on an Edi signal; [0015], where the standalone pneumatic ventilator treatment unit is configured to operate in conjunction with a separate patient monitor device and therefore the standalone pneumatic ventilator treatment unit is capable of, and configured to be communicatively connected to an Edi monitor; [0016], where the signals include bioelectric signals; [0037]), and the pneumatic ventilatory treatment unit configured to: obtain a proximal pressure substantially corresponding to an airway pressure of the patient (Garde, [0028] pressure via ventilation sensors 142), and wherein control of operation of the pneumatic ventilator treatment unit is such that the proximal pressure is adjusted in dependence of the at least one Edi signal ([0046]-[0048], where, particularly in [0048], adjustments to gas parameters of the respiratory therapy are based on the signals received by the monitor (150), and where pressure is a gas parameter in [0019]-[0020]), and wherein the proximal pressure is measured by at least one pressure sensor of the pneumatic ventilator treatment unit ([0028],sensors 142); and provide to the Edi monitor, when the Edi monitor is paired with the pneumatic ventilator treatment unit, information related to an ongoing ventilator treatment of the patient provided by the pneumatic ventilator treatment unit ([0031] where the communications transceiver 160 of the ventilator is configured to transmit signals and/or information to the monitor 150 for presentation on the display), in order for the Edi monitor to associatively display, on a display of the Edi monitor, information related to the at least one Edi signal and the information received from the pneumatic ventilatory treatment unit and relating to the ongoing treatment of the patient ([0031], “a component of ventilator device 100 may determine a (real-time and/or continuous) parameter that is displayed on patient monitor 150” and “Such a parameter may be displayed along with other parameters based on output signals from patient monitor sensors 143), wherein the information related to the ongoing ventilatory treatment of the patient provided by the pneumatic ventilator treatment unit is a pressure signal representing the proximal pressure, measured by the at least one pressure sensor of the pneumatic ventilatory treatment unit (Garde, [0028], pressure), and wherein the pneumatic ventilator treatment unit is operable in an unpaired state to supply the breathing gas to the patient without connection to the Edi monitor ([0014] and [0015], the ventilator is a separate and discrete device from the monitor and comprises all of the components required to provide breathing gas to the patient without being paired with the monitor). The portable pneumatic ventilatory treatment unit is configured to pair with an Edi monitor that is configured to associatively display, in a common frame of reference, a graphical representation of the at least one Edi signal and a graphical representation of the pressure signal representing the proximal pressure. It is noted that the Edi monitor is not positively recited in this claim.
Garde does not teach that the standalone pneumatic ventilator treatment unit is portable.
However, DeVries teaches a ventilator (Fig. 1, 100) that is portable to provide “true, extended mobility to patients who require breathing assistance”, [0027].
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pneumatic ventilatory treatment unit taught by Garde to be portable as taught by DeVries to provide increased mobility for patients that require breathing assistance.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Garde, Sinderby, and DeVries as applied to claim 1 above, and further in view of Rosenfeldt et al. (US 2007/0123065 A1).
With respect to claim 26, Garde as modified teaches the limitations of claim 1.
Garde as modified does not explicitly teach further comprising a docking interface that mechanically and electrically connects the Edi monitor and the portable pneumatic ventilatory treatment unit together when in the paired state.
However, Rosenfeldt teaches a docking interface (system connector 1, Fig.1a-1b) that mechanically and electrically connects the patient monitor and the ventilator ([0045], where the connection is described between medical devices, the connectors having an electrical cable providing electrical connection, and metal housing providing mechanical connection that is mated to a corresponding connector within a medical device;  [0059] and Fig.8 describe the docking interface connector between a ventilator 178 and a patient monitor module 194) to provide a connector system that allows complex medical devices to be connected while maintaining safety standards”, [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the connection between the Edi monitor and the portable pneumatic ventilatory treatment unit of Garde as modified to include a docking interface having mechanical and electrical connection as taught by Rosenfeldt to allow the two devices to be connected while maintaining safety standards.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Garde, Sinderby, Mulqueeny, and DeVries as applied to claim 11 above, and further in view of Hutchinson et al. (US 6974418 B1).
With respect to claim 30, Garde as modified teaches the limitations of claim 11.
further comprising the step of: prior to communicatively connecting the Edi monitor with the standalone portable pneumatic ventilatory treatment unit, operating one or both of the Edi monitor and the standalone pneumatic ventilatory treatment unit in the unpaired state.
However, Hutchinson teaches that operating a physiological patient monitor (Fig.1, 32) to monitor a physiological parameter of a patient (blood pressure measurements, alone before connecting a standalone pneumatic ventilator treatment unit (10) is a known procedure step in the method of calibrating a physiological parameter derived from the monitor with changes that occur during ventilation of the patient (col.2, lines 26-43; see also col 3. Lines 10-16 where blood pressure data is obtained first and displayed on the monitor and then in col. 3, lines 38-42 the ventilator is then connected to the blood pressure monitor where changes in blood pressure are observed with the addition of ventilation).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to include in the method of Garde as modified, the step of prior to communicatively connecting the Edi monitor with the standalone portable pneumatic ventilatory treatment unit, operating the Edi monitor alone in an unpaired state to observe the physiological parameters detected by the Edi monitor before connecting to the ventilator to then determine changes in the physiological parameters detected by the Edi monitor due to the addition of ventilation as a known method step taught by Hutchinson.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 9-11 have been considered but are moot because the new ground of rejection relies on a combination of the prior art references with new prior art reference Mulqueeny (US 2012/0037159 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785